EXHIBIT THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR RECEIPT BY THE MAKER OF AN OPINION OF COUNSEL IN THE FORM, SUBSTANCE AND SCOPE REASONABLY SATISFACTORY TO THE MAKER THAT THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF, UNDER AN EXEMPTION FROM REGISTRATION UNDER THE ACT AND SUCH STATE SECURITIES LAWS. CELLYNX GROUP, INC. UNSECURED CONVERTIBLE NOTE DUE JANUARY 30, 2009 $100,000 Issue Date: January 13, 2009 For value received, CelLynx Group, Inc., a Nevada corporation (the "Maker"), located at 25910 Acero, Suite 370, Mission Viejo, California, 92691 hereby promises to pay to the order of Jay Tandon (together with his successors, representatives, and permitted assigns, the "Holder"), in accordance with the terms hereinafter provided, the principal amount of One Hundred Thousand Dollars ($100,000) or such lesser amount as is actually advanced by Holder to the Maker All payments under or pursuant to this Note shall be made in United States Dollars in immediately available funds to the Holder at the address of the Holder first set forth above or at such other place as the Holder may designate from time to time in writing to the Maker or by wire transfer of funds to the Holder's account, instructions for which are attached hereto as “Exhibit A”.The outstanding principal balance of this Note shall be due and payable on January 30, 2009 (the "Maturity Date") or at such earlier time as provided herein. Principal hereunder may be converted into shares of the Maker’s common stock (the “Common Stock”) on the terms and conditions set forth herein. ARTICLE I Section 1.1Interest. The principal amount of this Note shall not accrue interest. Section 1.2Payment of Principal.
